DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 04/13/2022 have been entered. 

Status of Claims
	Claims 4-5, 7-8, 10, 13-19, 21-28 remain pending in the application, with claims 4-5, 7-8, 10, 13-18, 25-28 being examined and claims 19, 21-24 are withdrawn pursuant to the election filed 11/05/2021. 

Claim Objections
Claim 5 is objected to because of the following informalities: lines 16-17 recites “one first driving electrode and the electromagnetic coil are both located on an identical side of the base substrate”. From Applicant arguments filed 04/13/2022 are arguing that reference Bort does not teach where the detection electrode is “on the same side of the bottom substrate” on page 4. The word “identical” is not as clear as to the side being referred to, and for examination will be interpreted as being on the same side. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “further comprising a base substrate” on line 2. It is unclear if the base substrate in claim 7 is the same or different from the base substrate recited in claim 4 on line 3. For examination, it will be interpreted that there is only one base substrate. 
Further, claim 7 on lines 5, 6, 9, and 10 recite “at least one electromagnetic coil”. Claim 4 recites “an electromagnetic coil” on line 4. It is unclear how many electromagnetic coils there are, as claim 4 there is only one but the language of claim 7 implies that there could be one or more coils. If there is at least one electromagnetic coil, it is suggested to amend claim 4 to recite “at least one electromagnetic coil” on line 4 and to amend lines 5, and 16-20 such that “the electromagnetic coil” recites “the at least one electromagnetic coil”, and to amend claim 7 to recite “the at least one electromagnetic coil” on line 5. 
Claim 8 recites “further comprising a base substrate” on line 2. It is unclear if the base substrate in claim 8 is the same or different from the base substrate recited in claim 5 on line 3. For examination, it will be interpreted that there is only one base substrate.
Further, claim 8 lines 5, 8, and 11 recite “at least one electromagnetic coil”. Claim 5 recites “an electromagnetic coil” on line 4. It is unclear how many electromagnetic coils there are, as claim 5 there is only one but the language of claim 8 implies that there could be one or more coils. If there is at least one electromagnetic coil, it is suggested to amend claim 5 to recite “at least one electromagnetic coil” on line 4 and to amend lines 5 and 16-21 such that “the electromagnetic coil” recites “the at least one electromagnetic coil”, and to amend claim 8 to recite “the at least one electromagnetic coil” on line 5.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 4, 7, 10, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US-2005/0036908-A1).
Regarding claim 4, Yu teaches a biological detection substrate, comprising: a sample capture region (mixing zone 107), a droplet transmission channel, and a base substrate (substrate 202) ([0041], Figures 3a-3b),
It is understood from Figures 3a-3b that the space between substrate 202 and lid 201 creates a channel through which liquid drop 305 travels, and is a droplet transmission channel.  
wherein the sample capture region (107) comprises an electromagnetic coil (magnetic element 205), and the electromagnetic coil (205) is configured to capture a sample in a sample droplet (liquid drop 305) that is driven to pass through the sample capture region (107) ([0041], Figures 3a-3b),
[0009] recites “The biochemical detecting device includes a first substrate, at least two first electrode sets located on the first substrate, a second electrode set located on the first substrate and between the two first electrode sets, and a second substrate covering the first substrate, each of the first electrode sets and the second electrode set.” It is then stated by [0012] that the plurality of magnetic beads are attracted by the second electrode set. In viewing Figure 3b, it is seen that a magnetic composite 308 is driven by electrodes 204 to stay on the second attracting side 307, where a magnetic field is applied to magnetic element 205 to attract the first magnetic composite 308 on the second attracting side 307 ([0042]). It is concluded that the second electrode set is magnetic element 205, as magnetic element 205 attracts a magnetic composite 308. As stated by [0018], the first and second electrode sets are electromagnetic coils.  
	It is understood that the sample is magnetic composite 308. 
the droplet transmission channel is in connection with the sample capture region (107), and is configured to drive the sample droplet (305), which is injected and contains the sample, to the sample capture region (107) ([0041], Figures 3a-3b); 
the sample capture region (107) further comprises a plurality of first driving units, and the plurality of first driving units comprises a first driving electrode; 
[0042] recites “… the first magnetic composite 308 is driven by the electrode 204 to stay on the second attracting side 307 for a while.” [0021] further states that the method for detecting a target in a plurality of magnetic beads includes driving the fluid by a first electrode set of the biochemical detecting device such that the fluid moves to a second electrode set. It is understood from Figure 3a that there are multiple electrodes 204, and that the electrodes 204 seen in the mixing zone 107 (sample capture region) are a plurality of first driving units, and that the plurality of driving units are electrodes. 
wherein the droplet transmission channel and the sample capture region (107) are on the base substrate (202), 
It is understood that the mixing zone 107 is a sample capture region, where the sample to be captured is magnetic composite 308 is more specifically captured on attracting side 307. Further it is understood that the droplet transmission channel is formed by the combination of substrate 202 and lid 201. Therefore, the droplet transmission channel and mixing zone 107 (sample capture region) are both on the substrate 202 (base substrate).  
Note: recitation of “in a case where the sample capture region comprises the one first driving unit, the one first driving electrode and the electromagnetic coil are in a same layer with respect to the base substrate, the one first driving electrode comprises a hollow-out region, and the electromagnetic coil is in the hollow-out region, wherein the one first driving electrode continuously encircles the electromagnetic coil; or the electromagnetic coil encircles the first driving electrode.” is not required, as this is in the case where the sample capture region comprises the one first driving unit, and Yu teaches a plurality of first driving units. 
Regarding claim 7, Yu teaches the biological detection substrate according to claim 4. Yu further teaches further comprising a base substrate (202), 
wherein the droplet transmission channel and the sample capture region (107) are on the base substrate (202),
	It is understood that the mixing zone 107 is a sample capture region, where the sample to be captured is magnetic composite 308 is more specifically captured on attracting side 307. Further it is understood that the droplet transmission channel is formed by the combination of substrate 202 and lid 201. Therefore, the droplet transmission channel and mixing zone 107 (sample capture region) are both on the substrate 202 (base substrate).  Applicant Haochen CUIAttorney's Docket No.: CUI-002 ET AL PCTSerial No. : 16/631,984 
Filed : January 17, 2020Page : 4 of 14the sample capture region (107) comprises at least one electromagnetic coil (205), 
the plurality of first driving units (204) and the at least one electromagnetic coil (205) are in a same layer with respect to the base substrate (202),
	It is seen in Figure 3a of Yu that the electrodes 204 and magnetic element 205 are in the same layer. 
the at least one electromagnetic coil (205) surrounds the first driving electrode of the at least one first driving unit of the plurality of first driving units (204).
	It is seen in Figure 3a of Yu that there are a plurality of electrodes 204 that make up the plurality of first driving units, where it is seen that the magnetic element 205 (electromagnetic coil) is on one side of the electrodes to the left and right of the magnetic element 205, and is therefore understood to surround at least a part of one of the first driving electrodes. 
	Note: recitation of “the first driving electrode of at least one first driving unit of the plurality of first driving units comprises a hollow-out region, and the at least one electromagnetic coil is in the hollow-out region; or” is not required. 
	Further, claim 4 does not require the limitation of the electromagnetic coil in a hollow-out region of the electrode or where the electromagnetic coil encircles the first driving electrode, however claim 7 now requires the limitation of the electromagnetic coil in the hollow-out region of a first driving unit or the electromagnetic coil to surround the first driving electrode. 
Regarding claim 10, Yu teaches the biological detection substrate according to claim 4. Yu further teaches wherein the droplet transmission channel comprises a plurality of second driving units, 
the plurality of second driving units are arranged along a predetermined route, and each of the plurality of second driving units comprises a second driving electrode.
Figure 1 depicts the structure of the biochemical detecting device, which is understood to comprise the mixing zone 107 (sample capture region). It is seen that there are similarly patterned squares outside of the mixing zone 107 (sample capture region), as such it is understood that these are also electrodes that are used to drive fluid. It is understood that the droplet transmission channel is made from the space between substrate 202 and lid 201, and that this structure will hold for the entire device seen in Figure 1, as such there are additional electrodes in a predetermined route.
Regarding claim 13, Yu teaches the biological detection substrate according to claim 4. Yu further teaches further comprising a sample liquid injection region (second fillister 102) ([0035], Figure 1), 
wherein the droplet transmission channel comprises a first channel, and the first channel is configured to connect the sample liquid injection region (102) and the sample capture region (107).
It is stated by [0038] that there is a second fillister 102 for targets, where [0041] further states that the targets are dropped into the second fillister. As such, the fillister 102 is a sample liquid injection region. Further, it is seen in Figure 1 that the second fillister 102 has what is understood to be square electrodes that are understood to be the same as electrodes 204 associated with mixing region 107 (sample capture region) that lead to the mixing region 107 (sample capture region), where this path of electrodes is understood to define a channel. 
Regarding claim 15, Yu teaches the biological detection substrate according to claim 4. Yu further teaches further comprising a cleaning liquid injection region (third fillister 103) ([0038], Figure 1), 
wherein the droplet transmission channel comprises a second channel, and the second channel is configured to connect the cleaning liquid injection region (103) and the sample capture region (107).
It is stated by [0038] that there is a third fillister 103 for reagents, where [0041] further states that the reagents are dropped into the third fillister. As such, the fillister 103 is a cleaning liquid injection region. Further, it is seen in Figure 1 that the third fillister 103 has what is understood to be square electrodes that are understood to be the same as electrodes 204 associated with mixing region 107 (sample capture region) that lead to the mixing region 107 (sample capture region), where this path of electrodes is understood to define a channel. 	
Note: “a cleaning liquid injection region” does not provide any additional structural limitations, where specifying that it is a cleaning liquid does not differentiate the injection region as an injection region structurally may have any kind of substance input into it. As such, Yu reads on the limitations set forth by the claim. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5, 8, 25-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bort (US-2017/0241949-A1), and as evidenced by “electromagnet”, and in view of Kayyem (US-2014/0194305-A1).
Regarding claim 5, Bort teaches a biological detection substrate, comprising: a sample capture region (designated detection spot 2536), a droplet transmission channel, and a base substrate (bottom substrate 2510) ([0125], [0129], Figures 25 and 30), 
It is seen in Figure 30 that there are a group of droplet operations electrodes 2556 that lead to the detection spot 2536 (sample capture region), where the droplet operations electrodes 2556 define a droplet transmission channel.   
wherein the sample capture region (2536) comprises an electromagnetic coil (magnet 4630), and the electromagnetic coil (4630) is configured to capture a sample in a sample droplet that is driven to pass through the sample capture region (2536),
Figure 46 is depicting a perspective view of imaging system 4600 as it relates to droplet actuator 100 that is seen in Figures 1-5A, where detection window 136 is understood to be over a detection area that will be imaged by the imaging system 4600 ([0172]-[0174]). Figure 25 is a similar embodiment with the designated detection spot 2536, where it is understood that an imaging system similar to that seen in Figure 46 will be used, as imaging is also conducted at the designated detection spot 2536 ([0129]). As the droplet actuator 2500 has a similar detection spot 2536 in comparison to droplet actuator 100’s detection window 136, it will be understood that droplet actuator 2500 will have a similar setup to the one depicted in Figure 46 for droplet actuator 100. As such, the magnet 4630 (electromagnetic coil) will be underneath the designated detection spot 2536 (sample capture region). 
	It is stated by [0177] that magnet 4630 is used to attract and/or immobilize a quantity of magnetically responsive beads 4628 in the droplet 4626. As such, it is understood that this area (space comprising designated detection spot 2536 and magnet 4630) is a sample capture region, where the sample to be captured is the magnetically responsive beads 4628.   
It is recited by [0177] “Magnet 4630 may, for example, be a permanent magnet or an electromagnet.” An electromagnet is a device that has a magnetic core surrounded by a coil through which an electric current is passed to magnetize the core (“electromagnet”). As such, the electromagnet 4630 of Bort is an electromagnetic coil, as all electromagnets have a coil. 
It would have been obvious to one skilled in the art to implement the imaging system as seen in Figure 46 of Bort with the droplet actuator seen in Figure 25 because Bort teaches that the imaging system is used for the multiplexed detection of color coded magnetically responsive MAGPLEX beads ([0171]). 
the droplet transmission channel is in connection with the sample capture region (2536), and is configured to drive the sample droplet, which is injected and contains the sample, to the sample capture region (2536); 
wherein the droplet transmission channel and the sample capture region are on the base substrate, 
The electrodes that lead to the detection spot 2536 (sample capture region) defines a droplet transmission channel and the detection spot 2536 (sample capture region) are both seen to be on the bottom substrate 2510. 
Modified Bort does not teach where the sample capture region (2536) further comprises a plurality of first driving units, and each of the plurality of first driving units comprises a first driving electrode; 
In the analogous art of electrowetting electrodes and their use in biochips, Kayyem teaches a biochip cartridge with an array of detection electrodes accessible to the droplet pathway formed by electrowetting electrodes (Kayyem; [0004]). 
Specifically, Kayyem teaches where a detection zone on a bottom substrate has one or more separate arrays of detection electrodes, where the array may be in the form of a matrix of addressable detection electrodes and the detection zone receives one or more sample droplets which are generally dispersed on the array of electrodes (Kayyem; [0160]-[0162]). [0160] of Kayyem further states that the electrowetting grid and detection electrodes are both gold and fabricated simultaneously on the PCB, further it is understood that if there is more than one sample droplet in the detection zone, the detection electrodes would still need to be able to drive the droplets to specific parts of the array. 
It would have been obvious to one skilled in the art to modify the detection electrode 2557 of Bort such that it is an array of electrodes as taught by Kayyem because Kayyem teaches that an array of electrodes in the detection zone can receive one or more sample droplets (Kayyem; [0162]). 
It is understood that there will still be the magnet 4630 as taught by Bort underneath at least one of the electrodes. 
Note: recitation of “in a case where the sample capture region comprises the one first driving unit, the one first driving electrode and the electromagnetic coil are both located on an identical side of the base substrate and in different layers with respect to the base substrate, a second insulating laver is provided between the first driving electrode and the electromagnetic coil, and in a direction perpendicular to the base substrate, the first driving electrode and the electromagnetic coil are at least partially overlapped with each other.” is not required, because modified Bort is teaching a plurality of first driving units, and the limitations quoted above are in the case where the sample capture region comprises the one first driving unit. 
Regarding claim 8, modified Bort teaches the biological detection substrate according to claim 5. Modified Bort further teaches further comprising a base substrate (bottom substrate 2510) (Bort; [0125], Figure 30), 
wherein the droplet transmission channel and the sample capture region (2536) are on the base substrate (2510), 
The electrodes that lead to the detection spot 2536 (sample capture region) of Bort defines a droplet transmission channel and the detection spot 2536 (sample capture region) of Bort are both seen to be on the bottom substrate 2510. 
the sample capture region (2536) comprises at least one electromagnetic coil (4630), 
the plurality of first driving units are in a same layer with respect to the base substrate (2510), and with respect to the base substrate (2510), a layer where the plurality of first driving units are located is different from a layer where the at least one electromagnetic coil (4630) are located, 
in a direction perpendicular to the base substrate (2510), the first driving electrode of at least one first driving unit of the plurality of first driving units and the at least one electromagnetic coil (4630) are overlapped with each other.
Modified Bort will now have an array of electrodes as taught by Kayyem in the detection spot 2536, which are understood to still be driving electrodes as they will need to draw and retain a droplet during operation (Bort; [0129]) and because they may have multiple sample droplets that would need to be arranged on the array (Kayyem; [0162]). 
Droplet actuator 2500 will have a similar imaging set up to that seen in Figure 46 as seen in Bort, and that the detection window 136 will be above detection spot 2536, the magnet 4630 (electromagnetic coil) and detection electrode 2557 (first driving electrode) will partially overlap. [0177] of Bort states that the magnet 4630 may be placed about 1.5 inches from the actuator, and it is understood that the magnet will not be floating in space unattached to anything, therefore it is understood that it is in a different layer with respect to the base substrate (2510). 
It is seen in an alternative embodiment of Bort, a droplet actuator 5900 will have droplet operations electrodes 5916 on a bottom substrate where a magnet 5918 (which may be an electromagnet) is underneath one of the droplet operations electrodes 5916 (Bort; [0225], Figures 59A-59B). The area where magnet 5918 will define a sample capture region, as the magnet 5918 attracts magnetic beads 5922 (Bort; [0227], Figure 59B). Therefore, it is concluded that the magnet 4630 and detection electrode 2557 will have a similar arrangement as seen in Figures 59A-59B of Bort with the magnet being in a direction perpendicular to the bottom substrate 2510, allowing the magnet 4630 and detection electrode 2557 to partially overlap. 
Regarding claim 25, modified Bort teaches the biological detection substrate according to claim 5.  Modified Bort further teaches wherein the droplet transmission channel comprises a plurality of second driving units, the plurality of second driving units are arranged along a predetermined route, and each of the plurality of second driving units comprises a second driving electrode.
It is understood that the line of droplet operations electrodes 2556 of Bort leading to the detection spot 2536 of Bort defines a droplet transmission channel, where the droplet operations electrodes 2556 along that channel are a plurality of second driving units each with a driving electrode arranged along a predetermined route. 
Regarding claim 26, modified Bort teaches the biological detection substrate according to claim 5. Modified Bort further teaches further comprising a sample liquid injection region (input port 252a) (Bort; [0115], Figure 25),Applicant Haochen CUIAttorney's Docket No.: CUI-002 ET AL PCT 
Serial No. : 16/631,984Filed : January 17, 2020Page : 8 of 14wherein the droplet transmission channel comprises a first channel, and the first channel is configured to connect the sample liquid injection region (252a) and the sample capture region (2536).
It is seen in Figure 26 of Bort that input port 2526a is integrated in top substrate 2512 that supplies reservoir 2520, where fluid will have to travel through to reach the droplet operations electrodes 2556, with the droplet operations electrodes 2556 understood to define a transmission channel and is connected to the detection spot 2536 (sample capture region) (Bort; [0115]). As such, it is understood that the reservoir area is a first channel, as fluid must travel through it to reach the line of droplet operations electrodes 2556 (electrodes that define the droplet transmission channel) to go to the detection spot 2536. 
Regarding claim 28, modified Bort teaches the biological detection substrate according to claim 5. Modified Bort further teaches a cleaning liquid injection region (reagent loading port 2532) (Bort; [0116], Figure 25), 
wherein the droplet transmission channel comprises a second channel, and the second channel is configured to connect the cleaning liquid injection region (2532) and the sample capture region (2536) (Bort).
	[0116] of Bort states that reagent loading ports 2532 are integrated into the top substrate 2512 and allows the reagents to be loaded into respective reagent reservoirs 2524. It is understood that droplet operations electrodes 2556 that lead to the detection spot 2536 defines the droplet transmission channel, see Figure 30 of Bort. It is also seen in Figure 30 of Bort that there are reservoir electrodes 2554 that correspond to reagent loading ports 2532, see Figure 26 and 30 of Bort. It is understood that the reservoir electrodes 2554 have droplet operations electrodes 2556 that merge into the central line of droplet operations electrodes 2556, and as such there is a second channel that connects the reagent loading port 2532 (cleaning liquid injection region) to the detection spot 2536 (specimen capture region). 
	Note: the reagent loading port 2532 reads on “a cleaning liquid injection region” because the structure of the two are the same. Any liquid may be input to “a cleaning liquid injection region”, where stating a kind of liquid that is input into an injection region does not provide additional structure to differentiate it from other inlets. 
wherein the cleaning liquid injection region (2532) comprises a first cleaning liquid injection electrode (dispense priming electrode 2576) and a second cleaning liquid injection electrode (dispensing electrode 2578) the first cleaning liquid injection electrode (2576) comprises a second notch, and the second cleaning liquid injection electrode (2578) is in the second notch (Bort; [0137], Figure 32).
It is seen in Figure 32 of Bort that dispense priming electrode 2576 (first cleaning liquid injection electrode) has a notch, where dispensing electrode 2578 (second cleaning liquid injection electrode) is in the notch. [0137] of Bort further states that the dispense priming electrode 2576 may be arranged in relation to three sides of the dispensing electrode 2578. 
Note: recitation that the first and second electrodes are a “cleaning liquid injection electrode” does not provide any additional structural limitations, and is therefore not structurally different from the reagent reservoir electrodes 2554 of the prior art, and as such the prior art will read on the limitations of the claim.

Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2005/0036908-A1) in view of Srinivasan (US-2010/0270156-A1) herein Srinivasan 2010. 
Regarding claim 14, Yu teaches the biological detection substrate according to claim 13. While Yu does teach a sample liquid injection region (fillister 102), Yu does not teach a first sample liquid injection electrode and a second sample liquid injection electrode, the first sample liquid injection electrode comprises a first notch, and the second sample liquid injection electrode is in the first notch.
In the analogous art of droplet actuators with a droplet operations surface, Srinivasan 2010 teaches an inlet with reservoir electrodes (Srinivasan 2010; abstract, [0133]). 
Figure 6B of Srinivasan 2010 has inlet 646 that leads to a first reservoir electrode 650 that leads to a second reservoir electrode 654, where in Figure 6B it is seen that the two electrodes have an interlocking tongue 656 and notch 657 (Srinivasan 2010; [0133]). It is understood that one skilled in the art would determine which electrode will have the notch versus the tongue.  
It would have been obvious to one skilled in the art to modify the substrate where the fillister 102 is defined of Yu such that it has the reservoir electrodes as taught by Srinivasan 2010 because Srinivasan 2010 teaches that this arrangement of two reservoir electrodes allows for droplets to be dispensed from reservoir electrode to electrowetting electrodes (Srinivasan 2010; [0133]).
Regarding claim 16, Yu teaches the biological detection substrate according to claim 15. It is understood that Yu teaches a third fillister 103, however while the third fillister 103 is patterned similarly to the electrodes 204 as seen in Figure 1 of Yu, it is unclear if the circular fillister is the same as the square electrodes. 
In the analogous art of droplet actuators with a droplet operations surface, Srinivasan 2010 teaches an inlet with reservoir electrodes (Srinivasan 2010; abstract, [0133]). 
Figure 6B of Srinivasan 2010 has inlet 646 that leads to a first reservoir electrode 650 that leads to a second reservoir electrode 654, where in Figure 6B it is seen that the two electrodes have an interlocking tongue 656 and notch 657 (Srinivasan 2010; [0133]). It is understood that one skilled in the art would determine which electrode will have the notch versus the tongue.  
It would have been obvious to one skilled in the art to modify the substrate where the fillister 103 is defined of Yu such that it has the reservoir electrodes as taught by Srinivasan 2010 because Srinivasan 2010 teaches that this arrangement of two reservoir electrodes allows for droplets to be dispensed from reservoir electrode to electrowetting electrodes (Srinivasan 2010; [0133]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2005/0036908-A1) in view of Pollack (US-2011/0311980-A1). 
Regarding claim 17, Yu teaches the biological detection substrate according to claim 4. Yu further teaches further comprising a waste liquid gathering region (sixth fillister 106) ([0038], Figure 1),Applicant Haochen CUIAttorney's Docket No.: CUI-002 ET AL PCT Serial No. : 16/631,984Filed : January 17, 2020Page : 6 of 14
the droplet transmission channel comprises a third channel, and the third channel is configured to connect the waste liquid gathering region (106) and the sample capture region (107).
It is understood that the droplet transmission channel is created by the space between substrate 202 and lid 201 as seen in Figure 3a, and the configuration of a substrate 202 and lid 201 is understood to be the same for the whole detecting device 100 as seen in Figure 1. It is seen in Figure 1 that there is a group of what is understood to be electrodes 204 leading to the sixth fillister 106, where these electrodes 204. Therefore it is understood that this is a channel that is connected to the droplet transmission channel. 
While the sixth fillister 106 is patterned similarly to the electrodes 204, it is unclear if the circular fillister is the same as the square electrodes. 
In the analogous art of droplet actuator devices, Pollack teaches a droplet actuator with electrode paths, wash buffer electrodes, reagent dispending electrodes, and waste collection electrodes (Pollack; abstract, [0068]). 
Specifically, Pollack teaches a waste collection electrode 116 that is connected to a path of droplet operations electrodes 118 (Pollack; [0068], Figure 1). 
It would have been obvious to one skilled in the art to modify the sixth fillister of Yu such that it is an electrode as taught by Pollack because Pollack teaches that the waste collection electrodes receive spent reaction droplets and wash buffer (Pollack; [0068]). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US-2005/0036908-A1) in view of Srinivasan (US-2012/0261264-A1) herein Srinivasan 2012. 
Regarding claim 18, Yu teaches the biological detection substrate according to claim 4. Yu does teach a hydrophobic and dielectric layer 304 as seen in Figure 3a, however it is understood that this layer is one single layer ([0041]). 
In the analogous art of droplet actuators, Srinivasan 2012 teaches where a droplet actuator has a dielectric and hydrophobic coating (Srinivasan 2012; abstract, [0085]). 
	Specifically, Srinivasan 2012 teaches a droplet actuator substrate 700 that includes a substrate 705, electrodes 710, a dielectric layer 720, and hydrophobic coating 725 (Srinivasan 2012; [0085]). It is seen in Figure 7 that the dielectric layer 720 is underneath the hydrophobic coating 725. 
It would have been obvious to one skilled in the art to modify the single hydrophobic and dielectric layer of Yu such that it is the two distinct layers as taught by Srinivasan 2012 because Srinivasan 2012 teaches that the hydrophobic film and dielectric film may be replaced together or separately as needed (Srinivasan 2012; [0087]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bort (US-2017/0241949-A1) and Kayyem (US-2014/0194305-A1), and in view of Srinivasan (US-2010/0270156-A1), herein Srinivasan 2010.
Regarding claim 27, modified Bort teaches the biological detection substrate according to claim 26. Modified Bort further teaches wherein the sample liquid injection region (2526a) comprises a first sample liquid injection electrode (reservoir electrode 2560a) and a second sample liquid injection electrode (reservoir electrode 2560b) (Bort; [0132], Figure 31), modified Bort does not teach where the first sample liquid injection electrode comprises a first notch, and the second sample liquid injection electrode is in the first notch.
In the analogous art of droplet actuators with a droplet operations surface, Srinivasan 2010 teaches an inlet with a reservoir electrodes (Srinivasan 2010; abstract, [0133]). 
Figure 6B of Srinivasan 2010 has inlet 646 that leads to a first reservoir electrode 650 that leads to a second reservoir electrode 654, where in Figure 6B it is seen that the two electrodes have an interlocking tongue 656 and notch 657 (Srinivasan 2010; [0133]). It is understood that one skilled in the art would determine which electrode will have the notch versus the tongue.  
It would have been obvious to one skilled in the art to modify the reservoir electrodes of modified Bort such that one has the notch that will interlock with the tongue of a second reservoir electrode as taught by Srinivasan 2010 because Srinivasan 2010 teaches that these reservoir electrodes dispense droplets to a path of electrowetting electrodes (Srinivasan 2010; [0133]).

Response to Arguments
Applicant’s arguments, see page 2, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-4, 6-7, 10, 13, and 15 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yu (US-2005/0036908-A1). 
Applicant arguments beginning on page 2 states that Yu does not teach where the first driving electrode has a hollow-out region and the electromagnetic coil is in the hollow-out region, where the one first driving electrode continuously encircles the electromagnetic coil or the electromagnetic coil encircles the first driving electrode. These limitations are not required in claim 4, as lines 10-12 state that there is either one first driving unit or a plurality of first driving units, where line 15 recites “in a case where the sample capture region comprises the one first driving unit”. As such, the limitation of the driving electrode having a hollow-out region or where the electromagnetic coil encircles the first driving electrode is only required in the instance where there is one first driving unit, and not when there is a plurality of first driving units. Yu teaches a plurality of first driving units, and therefore the limitations of the claim are met. 
Arguments, see page 4, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 10, 13, 15-16 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bort (US-2017/0241949-A1), and as evidenced by “electromagnet”, and in view of Kayyem (US-2014/0194305-A1).
Applicant arguments beginning on page 4 states that Bort does not teach where the magnet 4630 is on the bottom substrate, and that the electrode 2557 and magnet 4630 are not located on the same side of the bottom substrate, nor that Bort teaches an insulating layer. These limitations are not required, as lines 10-12 state that the sample capture region has one first driving unit or a plurality of first driving units, where line 15 recites “in a case where the sample capture region comprises the one first driving unit”. As such, the limitations of the one first driving electrode and the electromagnetic coil are located on the same side of the base substrate and in different layers with respect to the base substrate and an insulating layer are only required when there is one first driving unit, and not when there is a plurality of first driving units. Modified Bort teaches a plurality of first driving units, and therefore the limitations of the claim are met. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796